ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 1 INSURED BOND NUMBER Madison Investment Advisors, Inc. 91130109B EFFECTIVE DATE BOND PERIOD AUTHORIZED REPRESENTATIVE December 15, 2009 December 15, 2009 to December 15, 2010 /S/ Maggie Sullivan In consideration of the premium charged for this Bond, it is hereby understood and agreed that Item 1 of the Declarations, Name of Insured, shall include the following: Madison Scottsdale, LC Madison Mosaic, LLC Mosaic Funds Distributor, LLC Madison Asset Management, LLC Concord Asset Management LLC Concord Investment Company Profit Sharing Plan & Trust Madison Investment Advisors, Inc. Profit Sharing Plan Madison Strategic Sector Premium Fund Madison Mosaic Government Money Market Trust Madison Mosaic Equity Trust, a series trust consisting of: o Disciplined Equity Fund o Mid-Cap Fund o Investors Fund o Balanced Fund o Small/Mid-Cap Fund o Madison Institutional Equity Option Fund Madison Mosaic Income Trust, a series trust consisting of: o Core Bond Fund o Government Fund o Institutional Bond Fund o Corporate Income Shares (COINS) Fund Madison Mosaic Tax-Free Trust, a series trust consisting of: o Tax-Free National Fund o Virginia Fund MEMBERS Mutual Funds, a series fund consisting of: o MEMBERS Cash Reserves Fund o MEMBERS Bond Fund o MEMBERS Diversified Income Fund o MEMBERS Equity Income Fund o MEMBERS High Income Fund o MEMBERS Large Cap Value Fund o MEMBERS Large Cap Growth Fund o MEMBERS Mid Cap Value Fund o MEMBERS Mid Cap Growth Fund o MEMBERS Small Cap Fund o MEMBERS International Stock Fund o MEMBERS Conservative Allocation Fund o MEMBERS Moderate Allocation Fund o MEMBERS Aggressive Allocation Fund Ultra Series Fund, a series fund consisting of: o USF Money Market Fund o USF Large Cap Value Fund o USF Diversified Income Fund o USF Bond Class Fund o USF Large Cap Growth Fund o USF Global Securities Fund o USF High Income Fund o USF Mid Cap Growth Fund o USF International Fund o USF Mid Cap Value Fund o USF Conservative Allocation Fund o USF Moderate Allocation Fund o USF Aggressive Allocation Fund o USF Small Cap Value Fund o USF Small Cap Growth Fund o USF Target Retirement 2020 Fund o USF Target Retirement 2030 Fund o USF Target Retirement 2040 Fund RN1.0-00 (1/02) Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond.
